                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )
                                       )
      v.                               )     No. 4:18 CR 748 CDP
                                       )
JAMETRIC STEELE,                       )
                                       )
      Defendant.                       )

                        MEMORANDUM AND ORDER

      This matter is before the Court on defendant Jametric Steele’s motions to

suppress evidence. Pretrial motions in this case were referred to United States

Magistrate Judge David D. Noce, under 28 U.S.C. § 636(b). Judge Noce held an

evidentiary hearing and received post-hearing briefs from the parties, and then

issued an Order and Recommendation. Judge Noce recommended that the

motions to suppress evidence be denied with the exception of drugs and drug-

related evidence. Defendant objected to Judge Noce’s recommendation that

firearms and other evidence be suppressed, arguing, as he had earlier, that the

search warrant was not supported by probable cause and that the information in it

was stale. The United States has not objected to Judge Noce’s recommendation

regarding suppression of the drugs and drug-related items.
      I have conducted a de novo review of all materials relevant to these motions,

including the motions and briefs, the search warrant application itself, the

testimony presented to Judge Noce at the evidentiary hearing, and the objections

filed by defendant. I will adopt and sustain the reasoning of Magistrate Judge

Noce set forth in support of his recommended rulings, and I will deny the motions

to suppress evidence except to the extent he recommended.

      My independent review shows that the affidavit in support of the search

warrant contained ample probable cause to believe that firearms, evidence of sex

trafficking and evidence of residency would be found at the residence. The length

of time between the receipt of the information and the application and later search

was not so long that the information had become stale. Judge Noce correctly

recited the facts as set out in the evidence and correctly analyzed and applied the

governing law.

      Accordingly,

      IT IS HEREBY ORDERED that the Order and Recommendation of the

United States Magistrate Judge [65] is SUSTAINED, ADOPTED, and

INCORPORATED herein.

      IT IS FURTHER ORDERED that defendant’s oral and written motions to

suppress evidence [22, 65] are denied, except as to the drug-related items that

                                          2
Judge Noce recommended be suppressed.

      IT IS FURTHER ORDERED that this case is set for jury trial on

Wednesday, November 6, 2019 at 8:30 a.m. in Courtroom 14 South.

      IT IS FURTHER ORDERED that a final pretrial hearing will be held on

Monday, October 21, 2019 at 1:00 p.m. in Courtroom 14-South. At that hearing

the parties will be expected to discuss the length of the trial and any evidentiary or

other issues that may arise during trial, and to make a record of any plea offers that

may have been made by the government and rejected by defendant as discussed in

Missouri v. Frye, 566 U.S. 133, 145-47 (2012). If the defendant decides to

change his plea, he may do so at this time, or at an earlier date by contacting

my chambers.




                                        _______________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE


Dated this 7th day of October, 2019.




                                           3
